Title: To Thomas Jefferson from Samuel Smith, 9 June [i.e. August] 1802
From: Smith, Samuel
To: Jefferson, Thomas


          
            Sir/
            Baltimore 9 June [i.e. August] 1802
          
          Capt. Norman (a respectable Man of this City) has arrived here from Trieste, he has just informed me, that on his passage he Came thro: the Phare of Messina, & landed at the City, that he was informed that a Courier had passed thro: (the Day preceding) from Syracuse with an Account that a Neapolitan frigate was Chased by a Tunisian Squadron, that Capt. McNeill ran between and Cut off the Chase, on which the Tunisian Commodore fired into the Boston. the Fire was immediately returned—a general Action ensued, in which two of the Tunisians were Sunk, two dismasted, and three ran away—The Neopolitan gave no Aid—The Account Stated that the Boston was greatly injured & many of her Officers & Men killed—The imprudence of that Mad Man will I fear have brought a Severe Enemy upon us—
   # the Vice Consul at Messina believed the Acct.
 the Tunisians will pay themselves from our Merchant Men—Capt Norman left Messina the 2d. June & arrived at Gibraltar the 19th. he there Saw Capt. Morris, who informed him of what was passing between him & the Emperor of Morocco, on which subject He brought Letters to the Secy—The Emperor had two Ships lately launched & built by Spanish Workmen, the one pierced for 36 Guns & the other for 22, but not mounted. they were loading with Wheat & for them he had resumed his former Demand for passports, as well as the Demand to take possession of the Tripolitan Ship at Gibraltar with his Men, both which were refused by our & the Swedish Consuls—in Consequence both were ordered from the Empire & the Swedish Consul had Actually arrived at Gibraltar—our Consul remained until he Could hear from the Commodore, with whom Capt. Norman had stretched over to Tangiers—I regret excessively that the Commodore had not had the power to permit the Trading ships to pass—The Emperor will be so dangerous that No ship will Venture to go to the Mediterranean—Morris desired Capt. N. to tell me that without Small Vessels there was no Safety for our Ships for that Frigates Could not Cruize in the Gut—he must either Cruize out to Sea or within the Mediterranean—He told Capt. Norman to tell me that War with the Emperor was Certain and that a reinforcement was absolutely necessary—that he meant to send for Lt. Sterett by first oppy.
          I observe that the Essex has been ordered to Washington. I am sorry for it—She will be wanted. I pray that the orders for the Boston to come there may be Changed—It will Create more Uneasiness than Can easily be Conceived & will greatly prejudice the next Elections—besides from every Appearance she will Soon be wanted to return & can be manned much easier at Boston than at Washington—I pray you to believe that this Opinion is given from my great Anxiety for your Administration and that I am in truth
          your friend & Serv
          
            S. Smith
          
        